26 So.3d 664 (2010)
John W. MANN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-3175.
District Court of Appeal of Florida, Third District.
January 27, 2010.
John W. Mann, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and CORTIÑAS, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
We dismiss this appeal, as orders denying motions to mitigate brought pursuant to Florida Rule of Criminal Procedure 3.800(c) are not appealable. See Jackson v. State, 936 So.2d 775 (Fla. 5th DCA 2006).
Dismissed.